 

AFTAB PUREVAL
HAMILTON COUNTY CLERK OF COURTS

COMMON PLEAS DIVISION

ELECTRONICALLY FILED
December 5, 2020 08:44 AM
AFTAB PUREVAL
Clerk of Courts
Hamilton County, Ohio
CONFIRMATION 1012404

STEVEN PENNY A 2004247

VS.
COTTINGHAM RETIREMENT
COMMUNITY

FILING TYPE: INITIAL FILING (IN COUNTY) WITH NO JURY
DEMAND

PAGES FILED: 7

  

DEFENDANT'S
3 EXHIBIT

   

EFR200

 

    

oe ann Inna An ta PNR ae ana FR AAR a ea oe
Case: 1:21-cv-00562-MWM Doc #: 1-1 Filed: 08/31/21 Page: 2 of 8 PAGEID #: 7

COURT OF COMMON PLEAS
CIVIL DIVISION:
HAMILTON COUNTY, OHIO |

‘CASE NO,

Steven Penny
11383 S. Lebation Road
Cincinnati, OH 45241, —

Complainant,
ve
. Cottingham Retirement Community
3995 Cottingham Drive |
Cincinnati, Ohio 45241,

And. , :

ae

’ Rochelle Watson’ ,
Cottingham Retirement Community
3995 Cottingham Drive
Cincinnati, Ohio 457241,

«

Respondents.

COMPLAINT FOR HARASSMENT AND OTHER TITLE VIE VIOLATIONS

‘Now comes Steven Penny, Complainant herein, by and through his attorney, Rose Ann
Fleming, complaining of harassment against Cottingham Retirement Community, an employer of
more than 20 employees, located at 3995 Cottingham Drive, Cincinnati, Ohio, 45241, whose’
business i is the residential care of the retired and elderly citizens of the United States, particular - |

those living in the greater Cincinnati area. Complainant s Right to Sue Letter from EEOC i is

SO eR ARI Ne Ae

 

 
Case: 1:21-cv-00562-MWM Doc #: 1-1 Filed: 08/31/21 Page: 3 of 8 PAGEID #: 8

attached, approving this complaint based on retaliation and disability and other Title VII

violations,

Steven Penny lives at 11383 S. Lebanon Road, Cincinnati, Ohio 4524; he is a 40 plus
year old, male Caucasian employee in the Nutrition and Kitchen sections of the Cottingham
Retirement Community, working directly under the supervision of Rochelle Watson, a female

African American.

Attached is an affidavit of Steven Penny recounting a pattern of harassment incidents
which he has experienced over the past two years, the last of which occurred within the last 30

days. These incidents recount such violations of the Title VII law as follows:

1. Ageism. Steven Penny is over forty years old with a several years’ experience in food
preparation and food selection in the retirement home business; he has experienced
multiple, if not daily corrections from his supervisor which were public for other staff
employees hear in an effort to correct him,

2, Bullying: Steven has support from other African American Employees over the
bullying he has sustained from Rochelle Watson.

3. Disability: Steven has a physical disability which is diabetes. He has been told by his
physician that he must keep hydrated, which necessitates frequent trips to the
bathroom, His disability was known to his employer at the time he was hired.
Rochelle Watson has stated to Steven that he must asked her permission to go to the
bathroom and that she does not have to grant his request.

4. Race and Gender: Steven believes that Rochelle Watson, frequently, if not daily, tries
to disgrace him publicly before other employees because he is male, and is well

trained and knowledgeable in the nutrition for the elderly and other employees look

2

ER AIR RIAA CEPR AER a

 
Case: 1:21-cv-00562-MWM Doc #: 1-1 Filed: 08/31/21 Page: 4 of 8 PAGEID #: 9

up to him. Steven alleges that Rochelle feels threatened by Steven’s gender and his

experience and wants to make sure she holds power over employees and thus label

Steven as nothing.

5. Retaliation. Steven has filed a number of charges with the Human Resources
Department at the Cottingham Retirement Community, although Steven has never
directly heard back from the HR Department. Steven believes that Rochelle Watson

retaliates against him by verbally correcting him in front of other co-workers.

WHEREFOR, for the above stated reasons, and all the other reasons mentioned in the attached
Affidavit, the Complainant requests a Right to Sue Letter so that he may get some judicial relief

from this constant harassment at his place of employment.

{S/Rose Ann Fleming

Rose Ann Fletning,

S. Ct. #0041337

Attomey for Steven Penny
ROSE ANN FLEMING, P.C,
3836 Ledgewood Drive, Suite 1
Cincinnati, OH 45207

Phone: 513-745-3648

Fax: 513-745-4282

Email: fleming@xavier.edu

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the above Complaint was served on Cottingham
Retriement Community, 3995 Cottingham Drive, Cincinnati, Ohio 45241, on December 3, 2020

by certified mail.

/S/Rose Ann Fleming
Rose Ann Fleming, (0041337)

ER FAIR RIAA A TREES

 

 
Case: 1:21-cv-00562-MWM Doc #: 1-1 Filed: 08/31/21 Page: 5 of 8 PAGEID #: 10

_. AFFIDAVIT OF STEVEN PENNY, EMPLOYEE,
SUPPORTING HIS COMPLAINT OF HARASSMENT AND
DISCRIMINATION AGAINST COTTINGHAM RETIREMENT HOME,

EMPLOYER, ,

State of Ohio }

_ SS:

County of Hamilton. )

|, Steven Penny, undersigned Affiant and Complainant, having been during warned and cautions, do

-hereby depose and state:

1. Myname is Steven Penny, | have been employed at Cottingham Retirement Community,
3995 Cottingham Drive, Cincinnati, Ohio 45241, for approximately two (2) years.

2. lama full time hourly employee; | was hired with the understanding that | would-have at
least 8- hour work days, five (5) days a week.

3. My position at Cottingham is in the culinary area. | help to prepare the meals that are
served to the residents and! provide clean up kitchen services, washing pots, pans, dishes
and utensils used in the culinary area of the nursinghome.

4. - During that time, my supervisor has been Rochelle Watson.

5. Ms, Watson has made a practice on a daily basis to-belittle me e constantly She does this in
my hearing to new staff and to experienced staff,

6. Almost daily, Ms. ‘Watson humiliates me in public by saying loud enough for others to hear
her scolding me: “You should not be putting the dish machine controls on low; | have told
you to put 160 degrees to 180 degrees on paper”, which are not the controls that the dish
machine shows. .

7. When | do something that appears to be what she wanted, Ms. Watson compliments
someone else, rather than me. For example

8. On January 16, 2019, Ms. Watson told me in public to raise up my shirt and then raise up my
pant’s leg. | felt extremely uncomfortable following her orders, She said that | was not to
wear clothes, in particular long Johns, under my clothes to-keep warm.

9. | find that often Ms, Watson will tell me to do something that is the opposite of what she

St me Anine=inann and

intends to do. When | follow her directions, she berates me publicly for not doing the
opposite of what she said. For example In October, 2019, Ms. Watson told me to help with

RRL ETT ek NA

 

 
Case: 1:21-cv-00562-MWM Doc #: 1-1 Filed: 08/31/21 Page: 6 of 8 PAGEID #: 11

the prep. When'| do, she tells me that Is not what she told me to do. This is creates a very

. confusing and toxic work atmosphere.

11.

12.

13.

15.

16.

i7,

18,

"On November 4, 2019, another worker told me. ethat Ms, Watson never asks them where

they are going; a second worker sald that she noticed that Ms. Watson bullies me and
harasses me. For example, | told Ms. Watson that the dish machine was low on soap and
she told me to get out of her office. ,

On April 19,2020, when | had to go to the restroom, Ms. Watson asked “why”, 1 told her
that | am diabetic. She pretended that she did not know that | was diabetic, saying: “| did
not know you were”, although [ told Cottingham on my application when it hired me.

Early on 1 July 8, 2020, Ms. Watson recelved a message that my Dad was in the Hospital and
urgently need to talk with me. She did not tell me until later that day, when she asked if |
had spoken to my Father; when | said no, she told me that she hada cail that he was in the

hospital.

14, On July 12, 2020, Ms. Watson said to me in front of all the other employees, “Your shirt is

inside out and | needed to check myself”. | was embarrassed, | did check my shirt
immediately. It was not inside out and the other employees witnessed that It was not. Such
every day put downs are humiliating to me and disrupts the work environment.

On July 16, 2020, Ms. Watson told new dishwashers that | am nobody, again, because | had

told them to put on gloves when the clean dishes came out from the washier, otherwise,
they. would be touching clean Items with dirty hands. Ms. Watson does not encourage her
workers when they are handling food or touching clean dishes.

When | say that | am sick, Ms. Watson thinks | am lying. HR gave me a hard time when |
went to the hospital for a Covid-19 test and submitted the paperwork to prove it. Ms,
Watson wanted me to go home from work on July 19, 2020 saying that my record showed
that | was out from work when that was not true.

i have made a practice of not talking back to Ms. Watson during these daily abuse sessions
from her, in spite of the stress that this has caused me. | have complained to the Office of
Human Resources, but it has done nothing to respond to.relieve the stress of the above

situations.

Jam asking the EEOC to hear my complaint for harassment, discrimination, and toxic work
environment and grant me the opportunity to be heard in Court.

AFFIANT FURTHER SAYETH NAUGHT,

mo er EnineinAnn an 4

 

PN ema tn ain

 

 
Case: 1:21-cv-00562-MWM Doc #: 1-1 Filed: 08/31/21 Page: 7 of 8 PAGEID #: 12

Steven Penny, Affiant

Sworn to before me and signed in my presence this 27 day of August, 2020.

My Commission expires: M/A

mo ee UR INRIA RAN A 4a a

Fae ht ae Bett

(Ze

NOTARY PUBLIC

aia

Siu,

  

 

"re,
©
»

Rosa Ann Flenting, Attorney At Law
NOTARY PUBLIC - STATE OF OHIO

commission has no expiration date
4 Sec. 47.0 R6.

*
Hae

2

"e,

 
Case: 1:21-cv-00562-MWM Doc #: 1-1 Filed: 08/31/21 Page: 8 of 8 PAGEID #: 13

 

 

EEOC Form 161-B (141/48) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To: Steven D. Penny From: Cincinnati Area Office
11383 S$. Lebanon Road John W. Peck Fed. Bidg
Cincinnati, OH 45244 550 Main Street, Sulte 10-194

Cincinnati, OH 45202

CJ On behalf of person(s) aggrieved whose kentity is
CONFIDENTIAL (29 CFR §1601,7(a))

 

EEOC Charge No. EEOC Representative Telephone No,
Daniel F. Williams,
473-2020-01571 Investigator (513) 914-6015

 

(See also the additional information enclosed with this form.)

NOTICE TO THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has

been issued at your request, Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your recelpt of this notice; or your right to sue based on this charge will be lost, (The time limit for filing suit based on a claim under

State law may be different.)
L | More than 180 days have passed since the filing of this charge.

[LC] tess than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

[x] The EEOC is terminating {ts processing of this charge.
[] The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. in this regard, the paragraph marked below applies to
your case:

L ] The EEOC is closing your case, Therefore, your lawsuit under the ADEA must be filed In federal or state court WITHIN
80 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost,

] The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for

any violations that occurred more ghan 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to thts office.

On behalf of the Commission

’

Richard Se

Richard Burgamy Burgamy / dfw, ences

 

Enclosures(s) Richard Burgamy, (Date Matted)
Deputy District Director
oe: Christine Bush - Rose Fleming, Esq.
' Director of Business Servicea/HR ROSE ANN FLEMING, P.C.
_ COTTINGHAM RETIREMENT COMMUNITY 3836 Ledgewood Drive
3995 Cottingham Dr Cincinnati, OH 45241

Cincinnati, OH 45241

Aan
AA A EPP ABE a A n

 

 

 

 
